Citation Nr: 0907121	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  05-08 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for hypertensive vascular 
disease.

Entitlement to service connection for degenerative joint 
disease of the left knee.

Entitlement to an initial (compensable) rating for bilateral 
hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1963 to June 
1967.

These claims come before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision by the Department of 
Veteran Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The Veteran's service representative in a January 2009 brief 
raised the issue of service connection for hypertension as 
being secondary to service-connected PTSD.  This matter is 
referred to the RO for appropriate consideration. 

The issues of entitlement to service connection for 
degenerative joint disease of the left knee and entitlement 
to an initial (compensable) rating for bilateral hearing loss 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence indicates that hypertensive 
vascular disease was not present in service or for many years 
thereafter, and has no relation with any incident of active 
service.


CONCLUSION OF LAW

Hypertensive vascular disease was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5107 (West 2002 and Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain. Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: (1) veteran 
status, (2) existence of a disability, (3) a connection 
between the veteran's service and the disability, (4) degree 
of disability, (5) and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders at 881.

The RO provided notice to the Veteran in a February 2004 
letter, issued prior to the decision on appeal, and in an 
October 2004 letter, regarding what information and evidence 
is needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the Veteran, and the types of evidence that will be obtained 
by VA.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, service personnel records, private medical 
records, and VA treatment records.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The Veteran has 
been an active participant in the claims process, providing 
evidence and statements in support of his claim.  Thus, he 
has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the veteran. See Sanders 
at 881.  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for hypertensive vascular disease, any 
question as to an appropriate disability rating or effective 
date to be assigned is rendered moot.  Therefore, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits. See Conway, 353 F.3d at 1374, Dingess 
at 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

II.  Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned. 38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service. 38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Where a Veteran served continuously for ninety (90) days or 
more during a period of war and cardiovascular renal disease, 
to include hypertension, becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§  1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

The Veteran's application for service connection for 
hypertensive vascular disease, claimed as high blood 
pressure, was filed in January 2004.  Though on the form he 
indicated that his hypertensive vascular disease started in 
service, his service treatment records do not indicate 
treatment for or complaints concerning hypertension.  The 
Veteran's separation examination dated in June 1967 indicated 
no physical abnormalities and no significant medical history 
reported.  The Veteran's blood pressure at the date of the 
examination was 140/68. 

The RO requested that the Veteran provide names and medical 
information release forms for all physicians that had treated 
him for hypertension.  The Veteran indicated that he was 
treated by a private physician, Dr. T. Spencer.  Medical 
treatment records from Dr. T. S. show that the Veteran was 
treated for hypertension in April 1996.  This is the earliest 
record of the Veteran being diagnosed with or treated for 
hypertension contained in the claims folder.  As this record 
came nearly 30 years after his discharge from service, the 
Veteran did not meet the requirements for presumptive service 
connection from 38 C.F.R. §§ 3.307, 3.309 (2008).

In March 2004 the Veteran was afforded a VA examination for 
hypertension.  It was noted in the examination that the 
Veteran was diagnosed with hypertension "several years ago" 
but that he had no history of hypertension in service.  The 
examiner also noted that the Veteran has no known 
complications from his hypertension, though he is on 
regulatory medicine.  The Veteran's blood pressure during the 
examination was 138/86.  The examiner diagnosed the Veteran 
with well-controlled hypertension.

Though the Veteran has a current diagnosis of hypertensive 
vascular disease, he did not meet the other requirements 
necessary for a grant of service connection.  Specifically 
there is no medical evidence of an in-service occurrence of 
the condition, and there is no medical evidence linking his 
hypertension to his active service.  In fact, the earliest 
record of treatment for hypertension came nearly 30 years 
after his discharge from service.  The Veteran contends that 
his hypertension is related to his service, however the 
question of medical diagnoses or causation can only be made 
by individuals possessing specialized training and knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing 
that lay testimony is competent when it regards the readily 
observable features or symptoms of injury or illness), see 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the 
Board finds that entitlement to service connection for 
hypertensive vascular disease is not warranted. 

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002 and Supp. 2008); Ortiz 
v. Principi, 274 F. 3d 1361, 1364 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for hypertensive vascular 
disease is denied.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claims of 
entitlement to service connection for degenerative joint 
disease of the left knee and entitlement to an initial 
(compensable) rating for bilateral hearing loss.

A.  Degenerative Joint Disease

The Veteran filed a claim for entitlement to service 
connection for a left knee condition in January 2004.  In 
March 2004 the Veteran was afforded a VA examination.  Though 
the examiner noted the Veteran's medical history, it was 
based on the subjective complaints of the Veteran.  The 
examiner did not review the Veteran's claims folder.  The 
Veteran's left knee was x-rayed and he was given a physical 
examination.  The examiner diagnosed the Veteran with 
degenerative joint disease of the left knee, with minimal 
loss of function due to pain.  The examiner did not comment 
as to the likelihood that the Veteran's degenerative joint 
disease of the left knee was related to his military service. 
The Board observes that the Veteran sought treatment for left 
knee symptoms while on active duty. 

As the March 2004 VA examination is now almost five years 
old, did not involve a review of the Veteran's claims folder, 
and does not contain an opinion regarding the likelihood that 
the Veteran's condition is related to service, the Board 
finds that a VA examination is necessary to obtain an opinion 
as to the relationship of any current claimed condition to 
service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 
410 (2006).

B.  Hearing Loss

A December 2003 audiology assessment from the Tuscaloosa VAMC 
notes that the Veteran had pure tone audiometry testing done, 
however, no numeric results are contained in the claims 
folder.  The treatment records noted that the Veteran had 
mild sloping to severe sensorineural hearing loss 
bilaterally.  The audiologist recommended hearing aids.  If 
records of the numerical results of the Veteran's December 
2003 pure tone audiometry tests are available, they should be 
requested and associated with the claims folder.

In March 2004 the Veteran was afforded a VA audiometry 
examination.  The examiner did not review the Veteran's 
claims folder during this examination, and noted that the 
claims file was unavailable.  In a June 2004 rating decision 
the Veteran was granted service connection for bilateral 
hearing loss, and was given an evaluation of zero percent.  
The March 2004 VA examination was the only examination the 
Veteran was afforded, and the latest VA treatment records 
available in the claims folder are from June 2004.  As it has 
been almost five years since the last examination, and the 
latest treatment records in the file are also more than four 
years old, the Board finds that a current examination is 
needed to assess the Veteran's level of disability.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was 
required to afford a contemporaneous medical examination 
where examination report was approximately two years old); 
see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

C.  Conclusion

Since the Board has determined that VA examinations are 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2008) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2008) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with an 
original claim, the claim will be decided based on the 
evidence of record.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Lastly, the Board notes that notice of the type of 
information and evidence necessary to establish an evaluation 
and effective date for the benefits on appeal has not been 
provided in accordance with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, corrective notice can be 
provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant records adequately 
identified by the Veteran, including any 
pertinent ongoing medical records from the 
Tuscaloosa, Alabama VAMC dating since June 
2004.  Also, attempt to obtain the 
specific numeric pure tone audiometry test 
results from December 2003.

2.  Schedule the Veteran for a VA 
orthopedic examination by a physician to 
determine the etiology of the Veteran's 
left knee complaints. All necessary tests 
and studies should be conducted, and all 
clinical manifestations should be reported 
in detail. The claims folder must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.

Following review of the claims folder and 
examination of the Veteran, the examiner 
should provide a diagnosis, if any, for 
any left knee disability.  For any 
diagnosed disability, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the diagnosed 
condition is related to the Veteran's 
military service, to specifically include 
the Veteran's September 1963 left knee 
injury during basic training.  The 
examiner should provide a rationale for 
all conclusions reached.

3.  Schedule the Veteran for a VA 
audiology examination to determine the 
current nature and severity of the 
Veteran's service connected bilateral 
hearing loss.  The claims folder must be 
made available to and be reviewed by the 
examiner in connection with the 
examination.

4.  Following completion of the above, 
review the evidence and determine whether 
the Veteran's claims may be granted.  If 
not, he and his representative should be 
furnished an appropriate supplemental 
statement of the case, to include the 
relevant law and regulations concerning 
new and material evidence, and be provided 
an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


